Citation Nr: 0418437	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-20 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for a service-connected low back disorder.

2.  Entitlement to a disability evaluation in excess of 20 
percent for a service-connected low back disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran retired from active duty in January 2001 after 
over 22 years of service.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO), which denied a rating in excess of 10 
percent for the veteran's low back disorder.  The case was 
subsequently transferred to the Nashville, Tennessee RO.  

The veteran's claim for an increased rating for a low back 
disorder was received on December 27, 2001.  By rating action 
in August 2003 the RO granted an increased rating to 20 
percent for the veteran's low back disorder effective 
November 29, 2002.  Because the actual date of receipt of the 
veteran's claim was December 27, 2001, the Board will 
consider the entire time of appeal, from the date of receipt 
of the claim, in reviewing the current claim.  As such, the 
issue is recharacterized as two issues as shown on the title 
page.    


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran's low back disorder has been productive of 
moderate limitation of lumbar spine motion, including as a 
result of dysfunction due to pain, since November 9, 2001.

3.  The veteran's service-connected low back disorder has not 
been manifested by severe intervertebral disc syndrome or 
evidence of incapacitating episodes of intervertebral disc 
syndrome requiring bed rest; the back disorder is not 
productive of more than moderate limitation of lumbar spine 
motion, or muscle spasm, or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, or mild 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for the 
service-connected low back disorder have been met since 
November 9, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5293-5292 (effective 
prior to September 23, 2002).

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected low back disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.71a, Diagnostic Code 5003, 5292, 5293, and 5295 
(effective prior to September 23, 2002), Diagnostic Codes 
5003, 5292, 5293, 5295 (effective prior to September 26, 
2003), and Diagnostic Codes 5235 to 5243 (effective from 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA promulgated 
revised regulations to implement these changes in the law in 
August 2001.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claim, and of the specific reasons for denying his claim.

By virtue of the information contained in the January 2002 
letter from the RO to the veteran (provided to the veteran to 
meet the requirements of the VCAA), the April 2002, and 
August 2003 rating decisions, the October 2002 statement of 
the case and the March 2004 supplemental statement of the 
case, the veteran and his representative were notified of the 
legal criteria governing the claim, the evidence that had 
been considered in connection with his appeal, and the bases 
for the original denial in April 2002 of his increased rating 
claim.  Consequently, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
necessary to support his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently held, in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), that a notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

Upon review of the claims folder, the Board notes that the 
appellant filed a claim for an increased rating for his low 
back disorder in December 2001.  In an April 2002 rating 
decision, the RO denied the veteran's claim.  Subsequently by 
rating decision in August 2003 a rating increase from 10 to 
20 percent was granted.  The effective date assigned was from 
November 29, 2002.

The United States Court of Appeals for Veterans Claims held 
that VA must provide notice of what is needed to support a 
claim prior to an initial unfavorable RO decision.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  With respect 
to the timing of the notice provisions, the Board notes that 
the appellant filed his claim for an increased rating for his 
low back disorder in December 2001.  He was provided with a 
VCAA letter with regard to his claim in January 2002.  
Subsequently, an increased rating was denied by rating action 
in April 2002.  

After reviewing the claims folder, the Board has determined 
that the claimant has been notified of the applicable laws 
and regulations, which set forth the criteria for an 
increased ratings claim for a low back disorder.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

The Board has considered the possible assignment of other 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrable symptomatology.  Any 
change in the diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  In this case, the Board has 
considered whether another diagnostic code is more 
appropriate than one used by the RO.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  

The Board in this case has evaluated the veteran's back 
disorder under multiple diagnostic codes to determine if 
there is any basis to increase the veteran's disability 
evaluation.  Such evaluations involve consideration of the 
level of impairment of the veteran's ability to engage in 
ordinary activities, to include employment, as well as an 
assessment of the effect of pain on those activities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003). 

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The Board notes that during the course of this appeal the 
regulations for rating disabilities of the spine were revised 
effective September 23, 2002, and effective September 26, 
2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  

Prior to September 23, 2002, intervertebral disc syndrome was 
rated under Diagnostic Code (DC) 5293.  Prior to September 
23, 2002, this code provided that pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, warranted a 60 percent 
evaluation.  Severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, warranted a 40 
percent rating.  Moderate intervertebral disc syndrome, with 
recurring attacks, warranted a 20 percent rating.  Mild 
intervertebral disc syndrome warranted a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 23, 2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
changed as follows:  Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, rate at 40 percent.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
rate at 20 percent.  With incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months, rate at 10 percent.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See Amendment to Part 4, Schedule for Rating Disabilities, 
effective September 23, 2002; 67 Fed. Reg. 54345-54349 
(August 22, 2002).

The Board is generally required to review both the pre- and 
post-September 23, 2002, rating criteria to determine the 
proper evaluation for the veteran's disability due to 
intervertebral disc disease.  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.

Prior to September 23, 2002, the Rating Schedule provided 
that when lumbosacral strain is shown to be slight with 
subjective symptoms only (0 percent), with characteristic 
pain on motion (10 percent), with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position (20 percent), with a severe disability 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space (40 percent).  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect prior to September 23, 2002).

Prior to September 26, 2003, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(as in effect prior to September 23, 2002).  

The Rating Schedule provides that traumatic and degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2003).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is x-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or x-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  

The Court had also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2003).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:  

Unfavorable ankylosis of the entire spine (100 
percent); 

Unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees 
or less, or favorable ankylosis of the entire cervical 
spine (30 percent); 

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 
degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, 
or vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).  

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).  

The Board also observes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45.  See Deluca v. Brown, 8 Vet. App. 202 (1995). 


Background.  The veteran had active service totaling more 
than 22 years prior to his retirement from service on January 
31, 2001.  The service medical records reveal several 
complaints and treatment for mid and low back pain.  He was 
treated in 1982, 1983, and 1984 on several occasions for 
musculoskeletal lumbosacral pain.  Treatment records from 
September 1989 reveal treatment for recurring back and 
buttock pains radiating into the calf associated with 
paresthesias.  An MRI in October 1989 gave the impression of 
moderate posterior protrusion of the disc material 
bilaterally at L4-L5.  He continued to be treated for chronic 
back pain through the remainder of service.

In a September 2000 VA examination, the veteran reported 
hurting his back in service through many years of lifting and 
picking up items.  He denied any specific back injury.  In 
the 1980s he was given an MRI which revealed a herniated 
disc.  He had had no back surgery, but he underwent physical 
therapy treatment.  He denied bowel and bladder problems, and 
any current radicular pain or paresthesias.  He admitted to 
intermittent pain, stiffness, fatigability, and lack of 
endurance, but denied weakness, giveaway or locking of the 
back.  He had flare-ups, which were 7 on a scale to 10, and 
took muscle relaxants as needed.

On evaluation, his posture and gait were normal.  The spine 
was straight without any postural abnormalities or fixed 
deformity.  Musculature was normal and no spasms were noted.  
Lumbar flexion and extension were full; lateral bending was 
to 15 degrees with no pain; and rotation was to 55 degrees, 
bilaterally with no pain.  He heel and toe walked without 
difficulty.  Cranial nerves II through XII were grossly 
intact.  The diagnosis was herniated disc L5-S1.  The 
examiner noted that lumbar spine x-rays revealed moderate to 
severe disc disease of L4-L5 with grade I listhesis.

By rating action in January 2001, service connection was 
established for degenerative disc disease (DDD) of the lumbar 
spine, L4-L5, with grade I listhesis; herniated lumbar disc 
at L5-S1.  A 10 percent rating was granted effective from 
February 1, 2001, the day after his separation from service.

VA outpatient treatment records reflect that the veteran was 
seen on November 9, 2001, for complaints of prolonged low 
back pain, worse in the morning when he first arises with 
stiffness and soreness in the lower back.  He was given 
medication for spasm.  The veteran was again seen in December 
2001 for complaints of low back pain.  It was noted that he 
exhibited difficulty arising from the examination table and 
that he stated that he would ordinarily roll over onto his 
side to sit up but the table was too narrow to do so.  It was 
noted that the back pain interfered with his sleep and 
physical activity and that he found that sleeping on the 
floor was helpful.  Chronic low back pain was the assessment 
and he was started on Ibuprofen.

In a letter received by VA on December 27, 2001, the veteran 
requested reevaluation for his back disability.  He reported 
that he was being seen at a VA medical facility for chronic 
back pain and was taking Ibuprofen for main and Methocarbamol 
as a muscle relaxer to relieve back spasm.

In a March 2002 VA examination, the examiner noted that the 
veteran's gait was normal and he could stand on heels and 
toes.  He had 85 degrees of flexion with some pain on further 
flexion; extension to 30 degrees with no pain; and rotation 
to 45 degrees bilaterally with no pain.  He had tenderness to 
palpation in the L4-L5 region, but no sciatic notch 
tenderness or other tenderness noted.  Muscle strength was 
5/5 bilaterally.  A sensory examination was normal.  X-rays 
of the spine revealed L4-5 degenerative changes with 
narrowing and osteopyte formation, and L5-S1 changes which 
were mild.  The diagnosis was low back pain with DDD at L4-L5 
and L5-S1.  The examiner noted minimal symptomatology down 
the leg and it was unlikely that he had a herniated disc 
however that could not be ruled out.  The degenerative disc 
changes were secondary to previous disk disease documented in 
past MRIs.  The initial injury to his back occurred in 1986 
after moving heavy equipment.

In an April 2003 VA examination, the veteran reported his 
back pain began during service in 1966 when he was lifting 
and hooking up a trailer to a 21/2 ton truck.  He denied bowel 
and bladder problems, weakness, and any numbness or tingling 
in the lower extremities.  He worked for the post office and 
his job required bending, lifting, and other physical 
activities which sometimes aggravated his condition and 
caused flare-ups.  He had night pains which caused sleep 
difficulties.  He walked unaided without cane, crutches, or 
walker, and never tried orthosis.  He could walk limited only 
by fatigue, which he felt was normal for his age.  He was not 
unsteady and did not fall.  He was able to engage in all 
activities of daily living although he complained of pain.  

The examiner noted no abnormalities of the spine and no 
tenderness over the lumbar spine.  He had normal posture and 
ambulated with a normal gait.  The veteran had 75 degrees of 
flexion (normal 90 degrees); extension to 5 (normal 30 
degrees); left bending to 21 degrees (normal 9-30 degrees); 
and right bending to 13 degrees (normal 0-30 degrees).  He 
had pain throughout the ROM.  He had no abnormalities of the 
musculature of the back, spasms or weakness, and no ankylosis 
or other fixed deformity.  Neurologically he had full 
sensation in all nerve roots of the lower extremity.  X-rays 
revealed degenerative changes at L4-L5, and L5-S1.  He had a 
grade I retrolisthesis of approximately 3mm at L4 and L5.  No 
other abnormalities were noted.  The examiner noted that it 
was conceivable that pain could further limit his function, 
particularly after he had worked on his feet and lifted 
postal boxes all day, and that this pain could significantly 
limit his ability to perform his activities of daily living 
and also his job during flare-ups.  However, the examiner 
stated that he was not able to predict with any medical 
certainty the loss of additional range of motion during 
flare-ups or excessive use.

By rating action in August 2003, the RO increased the ratings 
for the low back disorder from 10 to 20 percent under 
Diagnostic Code 5293-5292.  The effective date assigned was 
from November 29, 2002.  

In November 2003 the veteran underwent a VA examination under 
the newly revised spine rating criteria.  The examiner noted 
no scoliosis or abnormal kypholordosis of the spine.  There 
was minimal to no tenderness to palpation at the lumbosacral 
area.  ROM with a goniometer was 85 degrees of flexion; 
extension to 41; and left and right lateral rotation to 75 
degrees.  There was pain only with extension beyond ROM.  
Otherwise he had minimal pain.  He had no spasms or weakness.  
He could heel and toe walk without significant difficulty.  
X-rays revealed severe degenerative changes at L4-L5, less 
severe at L5-S1, stable since May 2002.

The examiner noted that the veteran had quite a lot of 
activity related pain but no severe incapacitating episodes 
in the past 12 months.  He was taking Motrin which seemed to 
help his pain.  He performed his job with only infrequent 
periods of limited duty secondary to minor flare-ups.  The 
examiner noted the pain with ROM of the lumbar spine could 
further limit his function, particularly after working on his 
feet all day.  It was however not feasible to attempt to 
express any of this in terms of additional limitation of 
motion as these matters could not be determined with any 
degree of medical certainty.

The file contains service and VA clinical treatment records.  
These records reveal treatment for several musculoskeletal 
disorders including his lumbosacral spine.

Analysis.  The veteran was released from military service on 
January 31, 2001, and his low back disorder was rated as 10 
percent disabling from February 1, 2001, until November 29, 
2002, when the rating was increased to 20 percent.  The 
veteran was examined for VA disability evaluation purposes in 
September 2000, several months prior to his release from 
service.  While it was noted that x-rays revealed moderate to 
severe disc disease, physical examination revealed only 
minimal objective findings.  A rating in excess of 10 percent 
was not warranted based on the results of this examination.

VA outpatient treatment records reflect that the veteran was 
seen on November 9, 2001, for complaints of prolonged low 
back pain and he was given medication for spasm.  The veteran 
was again seen in December 2001 for complaints of low back 
pain.  It was noted that he exhibited difficulty arising from 
the examination table and that the back pain interfered with 
his sleep and physical activity.  Chronic low back pain was 
the assessment and he was started on Ibuprofen.  The veteran 
filed a claim for an increased rating for his lower back 
disorder in December 2001.  Based upon subsequent 
examinations for disability evaluation purposes, the RO 
increased the rating for the veteran's back disability to 20 
percent under Diagnostic Code 5293-5292, effective from 
November 29, 2002.  The effective date for an increased 
rating may be the earliest date as of which it is "factually 
ascertainable" that an increase in disability had occurred if 
the claim is received within one year from the date of the 
increase.  38 C.F.R. § 3.400(o)(2).  In the opinion of the 
Board, the VA outpatient treatment records dated November 9, 
2001, constitute the first evidence of increased impairment 
due to low back pain such as to warrant the 20 percent 
rating.  

The Board will next consider whether the record support the 
assignment of a rating in excess of 20 percent for the 
veteran's low back disorder.  As noted above, the veteran was 
accorded VA examinations in September 2000, March 2002, April 
2003, and November 2003.  VA outpatient treatment records are 
also of record.  The physical examinations consistently 
revealed that the veteran had a good range of motion (even 
when pain was considered); he was able to toe walk and heel 
walk without difficulty; there was no atrophy or ankylosis; 
motor sensation appeared to be intact; he had no bladder or 
bowel involvement; and there was no spasm or deformity.  He 
did exhibit some pain on the extremes of extension and some 
tenderness in the lumbar spine areas. 

In the November 2003 examination, the examiner noted no 
scoliosis or abnormal kypholordosis of the spine.  There was 
minimal to no tenderness to palpation at the lumbosacral 
area.  The examiner noted ROM with a goniometer was 85 
degrees of flexion (normal 0 to 90 degrees), extension to 
41(normal 0 to 45 degrees), bilateral lateral rotation to 75 
degrees (normal 0 to 80 degrees).  There was pain only with 
extension beyond the ROM noted.  Otherwise he had minimal 
pain, and no spasms or weakness.  There was no evidence of 
gross neurological deficit and muscle strength was 5/5.   He 
could heel and toe walk without difficulty.  The examiner 
noted a lot of activity related pain but no severe 
incapacitating episodes in the past 12 months.  He performed 
his job with only infrequent periods of limited duty 
secondary to minor flare-ups.  The examiner noted that while 
it was conceivable that pain could further limit his 
function, it was not feasible to attempt to express any of 
this in terms of additional limitation of motion.  These 
matters could not be determined with any degree of medical 
certainty.

These findings are consistent with the outpatient treatment 
records, which show treatment for several disorders including 
bilateral knee disorders, osteoarthritis, colon polyps, flat 
feet, hallux valgus, rheumatism, rhinitis, obesity, as well 
as his low back disorder.

Given the complaints of low back pain noted and nature of his 
outpatient treatment, the Board finds that this evidence does 
not support a rating greater than 20 percent for a low back 
disorder.  Based upon the rating criteria effective prior to 
September 26, 2003, a rating in excess of 20 percent for 
intervertebral disc syndrome (Diagnostic Code 5293) required 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  Diagnostic Code 5292 required 
evidence of severe limitation of motion of the lumbar spine.  
The veteran does not appear to exhibit any severe limitation 
of motion, nor has he exhibited any evidence of severe 
intervertebral disc syndrome.

Given the consistent characterizations of minimal tenderness, 
good muscle strength, and absence of significant radicular 
symptoms, and the intermittent complaints of low back pain 
noted and nature of his outpatient treatment, the Board finds 
that this evidence is consistent with a 20 percent disability 
rating for a "mild to moderate" disability, but no more.

In light of the evaluations cited above, the Board finds no 
evidence to support the conclusion that the veteran meets a 
40 percent evaluation for severe limitation of motion of the 
lumbar spine under Diagnostic Code 5292.  VA evaluations have 
found the veteran's back range of motion to be essentially 
normal with some pain.  Without taking into consideration the 
veteran's difficulties associated with pain in his back, the 
current evaluation of 20 percent is difficult to justify 
based on the objective medical evidence of record.  

The Board has considered the veteran's statements regarding 
his back pain to the VA examiners.  Even taking into 
consideration the veteran's statements regarding back pain, 
there is no basis to support a rating in excess of the 
current 20 percent evaluation for the low back disorder.    

Neither does the evidence support a rating greater than 20 
percent for "severe" intervertebral disc syndrome.  Based 
upon the September 23, 2002, Diagnostic Code 5293 revisions 
and the September 26, 2003, revisions for the reclassified 
Diagnostic Code 5243, a rating in excess of 20 percent under 
the code for intervertebral disc syndrome requires evidence 
of incapacitating episodes of a total duration of at least 
four weeks during the past 12 months or combined separate 
evaluations of the chronic orthopedic and neurological 
manifestations due to this disorder.  Nothing like this type 
of episode is seen within either the veteran's statements or 
within the outpatient treatment.

The revised regulations also provide, in essence, that the 
ratings include consideration of symptoms of pain, stiffness, 
or aching in the area of the spine.  The Board notes the 
evidence of record does not show nor does the veteran allege 
that his spine is ankylosed.  Recent range of motion studies 
show forward flexion to 85 degrees.  Therefore, the Board 
finds entitlement to a higher, "staged," or separate 
schedular rating under the alternative rating criteria after 
September 26, 2003, for the veteran's service-connected 
lumbar spine disability is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5237 (effective from September 26, 
2003).  

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider 
pain, swelling, weakness and excess fatigability when 
determining the appropriate evaluation for the veteran's 
disability.  In this regard, the Board finds the most 
probative evidence of record are the conclusions reached by 
the VA examiners.  At these times, while difficulties were 
noted, no medical evidence was provided to support an 
increased evaluation in the service-connected back disability 
beyond 20 percent.  The regulatory provisions that address 
functional loss due to pain require that subjective 
complaints be objectively supported.  In this case, the 
objective findings do not support a determination that 
impairment due to pain associated with his service-connected 
back disability warrants a rating in excess of 20 percent.  
The veteran's own testimony and statements to the examiners 
would not support such a conclusion.  In this case, without 
consideration of both the veteran's complaints as well as the 
difficulties he appears to have with back pain, the 
20 percent evaluation could not be justified.  The Board 
finds that the currently assigned rating fully compensates 
for the level of functional impairment due to pain.

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  The Board notes that 
record does not reflect marked interference with employment 
primarily due to his back disorder.  The clinical records 
also reveal extensive treatment for service-connected 
bilateral pes planus, degenerative joint disease of the right 
ankle, hypertension, hallux valgus, glaucoma, status post 
(SP) rectal polypectomy, and idiopathic leucopenia.  He also 
is being treated for bilateral chondromalacia patella and 
heel spurs.  The combined rating for his service connected 
disabilities is 70 percent.  However, he is employed at this 
time.  He has submitted no evidence of excessive time off 
from work due to the low back disability or of concessions 
made by his employer because of the low back disorder.

Accordingly, based on a review of the current evidence of 
record, the Board finds that the record has not raised the 
issue of extraschedular entitlement.  Cf. Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1993).  In this case, there simply is 
no evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral for consideration of an extraschedular 
rating.  


ORDER

A 20 percent rating is granted for the veteran's low back 
disorder from November 9, 2001.

A rating in excess of 20 percent for the low back disorder is 
denied.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



